Citation Nr: 0212167	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  92-01 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971 and from July 1973 to September 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1991 RO decision which found that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for bilateral 
hearing loss, and also denied service connection for 
tinnitus.  In a May 1994 decision, the Board found that new 
and material evidence had been submitted to reopen the claim 
for service connection for bilateral hearing loss, but denied 
the merits of that claim; and the Board also denied the claim 
for service connection for tinnitus.  However, an August 2002 
Board decision, noting due process concerns, vacated the May 
1994 Board decision.  

Thus the instant Board decision represents a new decision on 
the issues.  The Board finds that new and material evidence 
has been submitted since a prior final denial of service 
connection for bilateral hearing loss, and such issue has 
therefore been reviewed on a de novo basis.  Consideration 
has also been given to the other appellate issue of service 
connection for tinnitus.


FINDINGS OF FACT

1.  The veteran's current bilateral sensorineural hearing 
loss began during his active duty.  

2.  The veteran's current tinnitus is due to his 
sensorineural hearing loss.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.303, 3.385 (2001).

2.  Tinnitus is proximately due to or the result of service-
connected bilateral hearing loss.  38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from February 
1970 to November 1971 and from July 1973 to September 1982.  
His service medical records show no evidence of hearing loss 
in a January 1970 audiogram performed just prior to his entry 
into service in February 1970.  Hearing tests at a November 
1971 separation examination and a July 1973 entrance 
examination were essentially within normal limits.  The 
examiner for a February 1976 hearing test noted high 
frequency hearing loss of the right ear; left ear hearing was 
within normal limits; and the veteran was counseled on 
hearing conservation.  Multiple audiograms from late 1975 to 
late 1976 generally depict some increased decibel thresholds 
(a threshold shift) for hearing in both ears.  A September 
1977 audiogram shows increased decibel thresholds, and the 
examiner commented that there was a significant threshold 
shift in both ears.  A repeat audiogram that month reportedly 
showed a lesser threshold shift, so that a hearing profile 
was not required, but the veteran was advised to wear ear 
protectors during noisy work.  A March 1978 audiogram 
generally showed increased decibel thresholds in both ears 
compared to earlier studies, and findings included a 50 
decibel threshold in the right ear at 4000 Hertz and a 40 
decibel threshold at 2000 Hertz in the left ear.  There is no 
separation examination available for the veteran's last 
period of service which ended in September 1982.  There is no 
evidence of any complaint of tinnitus while in service.

The veteran filed a claim for service connection for hearing 
loss in November 1983.

A VA audiology examination in March 1984 showed the veteran 
to have decibel thresholds of 5, 10, 15/20, 25, and 30 
decibels in the right ear at the 250, 500, 1000, 2000, and 
4000 Hertz frequencies, and 5, 10, 15, 25, and 30 decibels in 
the left ear at the same frequencies.  He had 100% 
discrimination in the right ear, and 96% discrimination in 
the left ear.  Examination of the ears was normal.

An April 1984 unappealed RO decision denied the claim for 
service connection for hearing loss, finding that the 
veteran's hearing was within normal limits under VA criteria.

In March 1991, the veteran filed an application to reopen his 
claim for service connection for bilateral hearing loss (as 
noted in the introduction of the present Board decision, such 
claim is deemed reopened) and also claimed service connection 
for tinnitus.

In August 1994, a VA audiology examination found the veteran 
to have decibel thresholds of 10, 15, 30, 30, and 50 decibels 
in the right ear at the 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies, and 20, 20, 35, 40, and 45 decibels in the left 
ear at the same frequencies.  His speech discrimination was 
88% in both ears.  The veteran reported difficulties with 
understanding speech and with constant bilateral tinnitus 
since 1975.  The examiner found the veteran to have bilateral 
sensorineural hearing loss.  An ear examination was normal.

Other VA and non-VA medical records dated from 1990 to 2001 
show the veteran had bilateral sensorineural hearing loss 
(some of the records include findings showing a hearing loss 
disability under the standards of 38 C.F.R. § 3.385), and 
these records also contain some references to ringing in the 
ears (tinnitus).




II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
claims.  Relevant medical records have been obtained and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  

1. Bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including sensorineural hearing loss, which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385. 

One of the requirements for service connection for hearing 
loss is the current existence of a hearing loss disability as 
defined by 38 C.F.R. § 3.385; if such is shown, service 
connection is warranted if the current hearing loss 
disability can be traced to service; and it is not necessary 
that hearing loss to the degree described in 38 C.F.R. 
§ 3.385 be demonstrated during service.  See Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).

The recent audiology records show the veteran has a bilateral 
sensorineural hearing loss disability within the standards of 
38 C.F.R. § 3.385.  His service medical records show noise 
exposure and varying degrees of impaired hearing in both 
ears, regardless of whether or not there was a hearing loss 
disability under the standards of 38 C.F.R. § 3.385 during 
the time of service.  The available post-service medical 
records and the veteran's credible statements provide 
sufficent continuity of symptomatology to trace his current 
bilateral hearing loss disability to onset during active 
duty.  See 38 C.F.R. § 3.303(b).  

In sum, the Board finds that the veteran's current bilateral 
hearing loss disability began during active duty.  The 
disorder was incurred in service, and service connection is 
warranted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.

2.  Tinnitus

As noted above, the Board has granted service connection for 
the veteran's bilateral sensorineural hearing loss.  
Tinnitus, or a sense of ringing or similar sounds in the 
ears, is not shown in the service medical records, and it is 
first shown in the medical records from a number of year 
after service.  

However, secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  It is known that tinnitus often is considered to 
have a common etiology with, or be secondary to, 
sensorineural hearing loss.  See 2 Cecil, Textbook of 
Medicine, § 464, at 2119-2120 (18th ed. 1988).  With this in 
mind, the Board finds that the veteran's current tinnitus is 
due to his service-connected bilateral sensorineural hearing 
loss.

In sum, secondary service connection for tinnitus is granted.  
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in making this decision.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

